PER CURIAM.
Paul C. White ("Movant") appeals from the denial of his Rule 29.15 post-conviction relief motion following an evidentiary hearing. On appeal, Movant argues the motion court erred in denying his post-conviction relief motion because trial counsel was ineffective for (1) failing to object on grounds of hearsay and confrontation to the admission of Movant's police interview in which the interviewing detective recounted the statements of Movant's co-defendant about where Movant had hidden the murder weapon, and (2) failing to object when the State cross-examined Movant about his prior robbery conviction. We have reviewed the briefs of the parties and the record on appeal, and we find the motion court did not clearly err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to MO. R. CIV. P. 84.16(b) (2015).